DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 17, 19 and 20 would be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, pending resolution of the rejection under 35 USC § 101.

Information Disclosure Statement
Citation numbers A40 and A41 in the IDS filed on 11/03/21 have been crossed out as the references duplicate those found in citation numbers A42 and A44. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 4
-- The system of Claim 3, wherein the messaging source is configured to use the streaming data to create the content payload and wherein identification of the function associated with the tasks is not a part of the streaming data. --
Claim 5
-- a messaging source comprising a query engine for querying a data source and for generating a series of the messages using [[the]] query results, wherein identification of the function associated with the tasks is not a part of the query results . --
Claim 6
-- The system of Claim 1, wherein the interface comprises a framework manager configured to queue the messages, and wherein each processing manager unit is configured to request new messages from a [[the]] queue when resources permit. --
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 9727371 B2 in view of US 9672555 B1 - hereinafter "Dillard".
US 9727371 B2
Instant Application 17/184325
1. A system for conducting parallelization of tasks, comprising: 

an interface for receiving messages, each message comprising a representation of logic describing a plurality of tasks to be executed in parallel, and a content payload to be processed by conducting the plurality of tasks; and 

a parallel processing grid comprising devices running on independent machines, each device comprising a processing manager unit and a plurality of processing units, wherein the processing manager unit is configured to parse the received messages and to distribute each of the plurality of tasks to one of the plurality of processing units for independent and parallel processing relative to the content payload, each of the plurality of tasks corresponding to a different processing unit, each processing unit completing the corresponding task asynchronously with another processing unit, wherein identification of parallel tasks comprises a listing of the tasks to be completed in parallel and wherein each item of the list refers to a function to be executed by the processing units; 

wherein the processing units are general purpose processing units configured to identify the function and to recall resources for executing the function from a plug-in library, wherein the function is an emotional scoring function, wherein the emotional scoring function is a task in parallel with a context determination task.
1. A system for conducting parallelization of tasks, comprising:

an interface for receiving messages, each message comprising a representation of logic describing at least two tasks to be executed in parallel, and a content payload to be processed by conducting the tasks; and


a processor comprising a processing manager unit and at least two processing units, wherein the processing manager unit is configured to parse the received messages and to distribute each task to a corresponding processing unit for independent and parallel processing relative to the content payload, wherein each of the at least two tasks are associated with a function to be executed by the processing units;









wherein the processing units are configured to identify the function associated with each task and to recall resources for executing the functions from a plug-in library, wherein the functions comprise an emotional scoring function, wherein the emotional scoring function is a task in parallel with a context determination task, 

2. The system of claim 1, further comprising: a messaging source having a website crawler, the website crawler configured to generate the message having the representation of logic describing parallel tasks and the content payload for use in the parallel tasks. 

2. The system of Claim 1, further comprising:
a messaging source having a website crawler, the website crawler configured to generate the message having the representation of logic describing parallel tasks and the content payload for use in the parallel tasks.
3. The system of claim 1, further comprising: a messaging source having a streaming data interface for receiving streaming data, wherein the messaging source is configured to process the streaming data and to generate the message using the streaming data. 

3. The system of Claim 1, further comprising:
a messaging source having a streaming data interface for receiving streaming data, wherein the messaging source is configured to process the streaming data and to generate the messages using the streaming data.
4. The system of claim 3, wherein the messaging source is configured to use the streaming data to create the payload and wherein the identification of the tasks is not a part of the streaming data. 

4. The system of Claim 3, wherein the messaging source is configured to use the streaming data to create the content payload and wherein identification of the tasks is not a part of the streaming data.
5. The system of claim 1, further comprising: a messaging source comprising a query engine for querying a data source and for generating a series of the messages using the query results, wherein identification of the tasks is not a part of the query result data. 

5. The system of Claim 1, further comprising:
a messaging source comprising a query engine for querying a data source and for generating a series of the messages using the query results, wherein identification of the tasks is not a part of the query result data.
6. The system of claim 1, wherein the interface comprises a framework manager configured to queue the messages, and wherein each processing manager unit is configured to request new messages from the queue when resources permit. 

6. The system of Claim 1, wherein the interface comprises a framework manager configured to queue the messages, and wherein each processing manager unit is configured to request new messages from the queue when resources permit.
7. The system of claim 1, wherein the messages are not compiled and do not include the source code for the tasks, and wherein the messages utilize a mark-up language to identify the parallel tasks and the content payload. 

7. The system of Claim 1, wherein the messages are not compiled and do not include the source code for the tasks, and wherein the messages utilize a mark-up language to identify the parallel tasks and the content payload.
8. The system of claim 7, wherein the content payload comprises a reference to data not embedded within the message. 

8. The system of Claim 7, wherein the content payload comprises a reference to data not embedded within the messages.
9. The system of claim 8, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message. 

9. The system of Claim 8, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.
10. The system of claim 1, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message. 

10. The system of Claim 1, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.


The claims of application US 9727371 B2 do not recite the limitation wherein the emotional scoring function analyzes textual data and classifies grams in the textual data into categories from the instant application.
However, in the analogous field of sentiment analysis, Dillard teaches:
"According to one embodiment, an online shopping module 124 executes on the application servers 122. The online shopping module 124 may retrieve information regarding a particular item offered for sale by the online merchant from item catalog data 126, generate item details 128 containing the item information, and transmit the item details 128 over the network 106 to the client application for presentation to the customer 102." (col. 4:7-14) "The item details 128 may be contained in a web page (document)..." (col. 4:28) "According to embodiments, the item details 128 containing the item information include customer reviews. " (col. 4:39-40) "The routine 400 proceeds from operation 402 to operation 404, where the quote extraction module 134 parses individual sentences (grams) or phrases from the comments 212 of the aggregated customer reviews 202 to create a collection of sentences." (col. 8:36-40)
"The routine 500 proceeds from operation 508 to operation 510, where the quote extraction module 134 receives a collection of sentences (grams) of phrases for classification as to sentiment. For example, the quote extraction module 134 may receive the collection of sentences parsed from the aggregated customer reviews, as described above in regard to operation 406." (col. 14:12-18) "The routine 500 then proceeds from operation 514 to operation 516, where the quote extraction module 134 classifies each of the remaining sentences in the collection of sentences as having a positive sentiment or negative sentiment." (col. 14:52-56)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 9727371 B2 with Dillard's teachings because doing so would provide the ability to more rapidly identify a sentiment being expressed by a user in a product review, as suggested by Dillard (col. 2:7-18).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10268507 B2 in view of US 9672555 B1 - hereinafter "Dillard". 
US 10268507 B2
Instant Application 17/184325
1. A system for conducting parallelization of tasks, comprising: 

an interface for receiving messages, each message comprising a representation of logic describing at least two tasks to be executed in parallel, and a content payload to be processed by conducting the tasks; and 

a parallel processing grid comprising devices running on independent machines, each device comprising a processing manager unit and at least two processing units, wherein the processing manager unit is configured to parse the received messages and to distribute each task to a corresponding processing unit for independent and parallel processing relative to the content payload, wherein each of the at least two tasks are associated with a function to be executed h the processing units; 

wherein the processing units are configured to identify the function associated with each task and to recall resources for executing the functions from a plug-in library, wherein the functions comprise an emotional scoring function, wherein the emotional scoring function is a task in parallel with a context determination task.
1. A system for conducting parallelization of tasks, comprising:

an interface for receiving messages, each message comprising a representation of logic describing at least two tasks to be executed in parallel, and a content payload to be processed by conducting the tasks; and

a processor comprising a processing manager unit and at least two processing units, wherein the processing manager unit is configured to parse the received messages and to distribute each task to a corresponding processing unit for independent and parallel processing relative to the content payload, wherein each of the at least two tasks are associated with a function to be executed by the processing units;


wherein the processing units are configured to identify the function associated with each task and to recall resources for executing the functions from a plug-in library, wherein the functions comprise an emotional scoring function, wherein the emotional scoring function is a task in parallel with a context determination task, 

2. The system of claim 1, further comprising: a messaging source having a website crawler, the website crawler configured to generate the message having the representation of logic describing parallel tasks and the content payload for use in the parallel tasks.
2. The system of Claim 1, further comprising:
a messaging source having a website crawler, the website crawler configured to generate the message having the representation of logic describing parallel tasks and the content payload for use in the parallel tasks.
3. The system of claim 1, further comprising: a messaging source having a streaming data interface for receiving streaming data, wherein the messaging source is configured to process the streaming data and to generate the messages using the streaming data.
3. The system of Claim 1, further comprising:
a messaging source having a streaming data interface for receiving streaming data, wherein the messaging source is configured to process the streaming data and to generate the messages using the streaming data.
4. The system of claim 3, wherein the messaging source is configured to use the streaming data to create the content payload and wherein identification of the tasks is not a part of the streaming data.
4. The system of Claim 3, wherein the messaging source is configured to use the streaming data to create the content payload and wherein identification of the tasks is not a part of the streaming data.
5. The system of claim 1, further comprising: a messaging source comprising a query engine for querying a data source and for generating a series of the messages using the query results, wherein identification of the tasks is not a part of the query result data.
5. The system of Claim 1, further comprising:
a messaging source comprising a query engine for querying a data source and for generating a series of the messages using the query results, wherein identification of the tasks is not a part of the query result data.
6. The system of claim 1, wherein the interface comprises a framework manager configured to queue the messages, and wherein each processing manager unit is configured to request new messages from the queue when resources permit.
6. The system of Claim 1, wherein the interface comprises a framework manager configured to queue the messages, and wherein each processing manager unit is configured to request new messages from the queue when resources permit.
7. The system of claim 1, wherein the messages are not compiled and do not include the source code for the tasks, and wherein the messages utilize a mark-up language to identify the parallel tasks and the content payload.
7. The system of Claim 1, wherein the messages are not compiled and do not include the source code for the tasks, and wherein the messages utilize a mark-up language to identify the parallel tasks and the content payload.
8. The system of claim 7, wherein the content payload comprises a reference to data not embedded within the messages.
8. The system of Claim 7, wherein the content payload comprises a reference to data not embedded within the messages.
9. The system of claim 8, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.
9. The system of Claim 8, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.
10. The system of claim 1, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.
10. The system of Claim 1, wherein the function comprises a first emotional scoring function for a first emotion and another task includes a second emotional scoring function for a second emotion, wherein both of the first and second emotional scoring functions are executed as parallel tasks and represented as parallel tasks in the logic of the message.


The claims of application US 10268507 B2 do not recite the limitation wherein the emotional scoring function analyzes textual data and classifies grams in the textual data into categories from the instant application.
However, in the analogous field of sentiment analysis, Dillard teaches:
"According to one embodiment, an online shopping module 124 executes on the application servers 122. The online shopping module 124 may retrieve information regarding a particular item offered for sale by the online merchant from item catalog data 126, generate item details 128 containing the item information, and transmit the item details 128 over the network 106 to the client application for presentation to the customer 102." (col. 4:7-14) "The item details 128 may be contained in a web page (document)..." (col. 4:28) "According to embodiments, the item details 128 containing the item information include customer reviews. " (col. 4:39-40) "The routine 400 proceeds from operation 402 to operation 404, where the quote extraction module 134 parses individual sentences (grams) or phrases from the comments 212 of the aggregated customer reviews 202 to create a collection of sentences." (col. 8:36-40)
"The routine 500 proceeds from operation 508 to operation 510, where the quote extraction module 134 receives a collection of sentences (grams) of phrases for classification as to sentiment. For example, the quote extraction module 134 may receive the collection of sentences parsed from the aggregated customer reviews, as described above in regard to operation 406." (col. 14:12-18) "The routine 500 then proceeds from operation 514 to operation 516, where the quote extraction module 134 classifies each of the remaining sentences in the collection of sentences as having a positive sentiment or negative sentiment." (col. 14:52-56)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 10268507 B2 with Dillard's teachings because doing so would provide the ability to more rapidly identify the sentiment being expressed by a user in a product review, as suggested by Dillard (col. 2:7-18).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recites a method for scoring documents using rule-based criteria. Under a broadest reasonable interpretation, such a method can be performed as series of mental processes. For example, the step of "parsing textual data in a document..." can be performed mentally by a person scanning a web page for sentences expressing an opinion about a product being reviewed; the step of "categorizing the grams into a plurality of categories..." can be performed mentally by the person placing identified sentences into positive and negative sentiment groups; the step of "quantifying a number of grams in the categories..." can be performed mentally by the person counting the number of sentences in each sentiment group; and the step of "using a rule-based engine to assign a construct score to the document..." can be performed mentally by the person assigning a value to the web page based upon the number of sentences in each sentiment group. While claim 11 recites the additional element of the method steps being "computerized", this additional element merely uses a computer as a tool to perform the abstract idea and, therefore, does not integrate the judicial exception into a practical application or recite an inventive concept that is significantly more than the judicial exception for the same reason.
Dependent claims 12-16 are also ineligible as the respective limitations can be performed as mental processes using the same approach described above. The claims do not recite additional elements beyond the judicial exception and, therefore, do not integrate the judicial exception into a practical application or recite an inventive concept that is significantly more than the judicial exception.
Dependent claims 17-20 are also ineligible as said claims simply recite mathematical concepts for calculating a construct score and an impactfulness starting score. The claims do not recite additional elements beyond the calculations and, therefore, do not integrate the judicial exception into a practical application or recite an inventive concept that is significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9672555 B1 - hereinafter "Dillard", in view of US 7430552 B2 - hereinafter "Cameron".

With respect to claim 11, Dillard teaches,
A computerized method for scoring documents using rule-based criteria, comprising:
parsing textual data in a document to identify one or more grams in the document, wherein the grams are extracted from the document; - "According to one embodiment, an online shopping module 124 executes on the application servers 122. The online shopping module 124 may retrieve information regarding a particular item offered for sale by the online merchant from item catalog data 126, generate item details 128 containing the item information, and transmit the item details 128 over the network 106 to the client application for presentation to the customer 102." (col. 4:7-14) "The item details 128 may be contained in a web page (document)..." (col. 4:28) "According to embodiments, the item details 128 containing the item information include customer reviews. " (col. 4:39-40) "The routine 400 proceeds from operation 402 to operation 404, where the quote extraction module 134 parses individual sentences (grams) or phrases from the comments 212 of the aggregated customer reviews 202 to create a collection of sentences." (col. 8:36-40)
categorizing the grams into a plurality of categories, the categories representing a level of emotion; - "The routine 500 proceeds from operation 508 to operation 510, where the quote extraction module 134 receives a collection of sentences (grams) of phrases for classification as to sentiment. For example, the quote extraction module 134 may receive the collection of sentences parsed from the aggregated customer reviews, as described above in regard to operation 406." (col. 14:12-18) "The routine 500 then proceeds from operation 514 to operation 516, where the quote extraction module 134 classifies each of the remaining sentences in the collection of sentences as having a positive sentiment or negative sentiment." (col. 14:52-56)
Dillard does not explicitly teach quantifying a number of grams in the categories; and using a rule-based engine to assign a construct score to the document based on the number of grams in each category for emotional scoring.
However, in the analogous field of sentiment analysis, Cameron teaches:
"According to the present invention, the documents are subdivided into windows of words. Preferably, a window corresponds to a sentence or a segment of sentence. The documents are then processed sentence after sentence for evaluating the number of occurrences of positive or negative concepts determining the score of a sentence, that is a positive or negative opinion. Further, the score of a sentence is taken into account in the score of the document (construct score) corresponding to the number of occurrences of positive or negative sentences only if the sentence refers to a key subject and/or does not refer to an anti-key subject." (col. 5:41-52)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dillard with Cameron's teachings because doing so would provide Dillard's system with the ability to efficiently analyze large amounts of documents and efficiently determine the positive and negative perceptions of users reflected in those documents, as suggested by Cameron (col. 1:28-33).

With respect to claim 12, Dillard teaches,
analyzing textual data in a document to identify the one or more grams present in the textual data. - "According to one embodiment, an online shopping module 124 executes on the application servers 122. The online shopping module 124 may retrieve information regarding a particular item offered for sale by the online merchant from item catalog data 126, generate item details 128 containing the item information, and transmit the item details 128 over the network 106 to the client application for presentation to the customer 102." (col. 4:7-14) "The item details 128 may be contained in a web page (document)..." (col. 4:28) "According to embodiments, the item details 128 containing the item information include customer reviews. " (col. 4:39-40) "The routine 400 proceeds from operation 402 to operation 404, where the quote extraction module 134 parses individual sentences (grams) or phrases from the comments 212 of the aggregated customer reviews 202 to create a collection of sentences." (col. 8:36-40)

With respect to claim 13, Cameron teaches,
wherein the categories comprise Excellent, Good, Fair, Questionable, Bad, and Terrible. - "While the words belong to the same sentence or segment of sentence (no punctuation, conjunction, or special character as defined in table 34), the following detections and counts (block 51, WORD COUNTER) are sequentially performed for each word of the sentence: counting the number of occurrences of positive concepts (good, best, useful, pleasant, etc.) in the sentence, that is sequentially incrementing a positive score of the sentence when the current word is a positive concept; counting the number of occurrences of negative concepts (bad, worst, useless, unpleasant, etc.) in the sentence, that is sequentially incrementing a negative score of the sentence when the current word is a negative concept; counting the number of occurrences of key words in the sentence; counting the number of occurrences of anti-key words in the sentence; counting the number of occurrences of competitor words in the sentence (the number of competitor words may correspond to the number of anti-key words but has to be cumulated along the whole document); and counting the number of negators (negation particles) in the sentence." (col. 8:4-26)

With respect to claim 15, Cameron teaches,
applying scoring rules to the quantities of the grams to determine a construct score for the document. - "According to the present invention, the documents are subdivided into windows of words. Preferably, a window corresponds to a sentence or a segment of sentence. The documents are then processed sentence after sentence for evaluating the number of occurrences of positive or negative concepts determining the score of a sentence, that is a positive or negative opinion. Further, the score of a sentence is taken into account in the score of the document corresponding to the number of occurrences of positive or negative sentences only if the sentence refers to a key subject and/or does not refer to an anti-key subject." (col. 5:41-52)

With respect to claim 18, Cameron teaches,
calculating an impactfulness starting score based on the construct score. - "The present invention also provides a computer based method for automatically determining an object satisfaction index (impactfulness starting score) of an object such as a product, service, brand, event or similar, among documents contained in at least one local or remote memory storage comprising the steps of: selecting from the memory storage documents relating to said object; processing the selected documents to determine their object satisfaction scores; and cumulating the scores of the selected documents and deducing from obtained cumulated scores said object satisfaction index." (col. 3:4-15)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard and Cameron, in view of US 20140278365 A1 - hereinafter "Zhang".

With respect to claim 14, Dillard does not explicitly teach,
combining two or more of the categories and summing the grams in a combination of categories.
However, in the analogous field of sentiment analysis, Zhang teaches:
"The above described methods of grouping nouns, verbs, and adjectives, etc., are only examples for illustrating the principle of the methods of the present invention. Combinations of other grammatical components or parts of speech are not exhaustively exemplified here. However, the basic principle of grouping words in a language based on certain semantic or conceptual attributes or characteristics, and setting up rules for combination of words in different groups for the purpose of determining contextualized connotation or sentiment type of text unit of various syntactic structures can apply to various other combinations or text unit with various other structures." [0148]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dillard and Cameron with Zhang's teachings because doing so would provide Dillard/Cameron's system with the ability to facilitate determining the sentiment type of a text unit comprising multiple terms, as suggested by Zhang (Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard and Cameron, in view of US 20150149153 A1 - hereinafter "Werth", cited on the IDS dated 11/03/21.

With respect to claim 16, Dillard does not explicitly teach,
wherein the construct score is on a scoring scale from 0-10 where a score of 10 indicates clear positive evidence of the construct and a score of 0 indicates clear negative evidence of the construct.
However, in analogous art for semantic analysis, Werth teaches:
"In some preferred embodiments, the Sentiment is quantified as a number on a scale. One example of this preferred embodiment is a quantified Sentiment on a scale of whole numbers from 0 to 10 in which 0 represents highest negativity (e.g., "hate") and 10 represents highest positivity (e.g., "love")." [0405]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Dillard and Cameron's teachings because doing so would provide Dillard/Cameron's system with the ability to create "enhanced social usage and benefits in relation to ratings of various topics", as suggested by Werth [0368].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192